Citation Nr: 1456170	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  13-06 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension (previously claimed as a chest condition), and to include as due to in-service herbicide exposure, and to include as due to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to November 1974, to include service on land in the Republic of Vietnam ("Vietnam") during the Vietnam War.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a September 2014 decision, the Board remanded the claim for further development.  

Again, the Board notes that the claim arose under Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Board also notes that the issue was recharacterized under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The claim has been processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the September 2014 remand, the Board directed the RO/AMC to obtain private treatment records identified in the "August 2012" VA Form 21-4142 Authorization and Consent to Release Information.  The Board notes that the Authorization Form is dated August 2013.  Nonetheless, it does not appear from review of the record, that the RO/AMC requested the private treatment records identified by the Veteran.  As such, a remand is necessary to obtain those records.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an opportunity to identify any outstanding treatment records, both VA and private, for his heart disorder, to include ischemic heart disorder and hypertension.  The RO/AMC should secure any necessary authorizations. Specifically, as the prior authorization has expired, ask the Veteran to provide written authorization for VA to obtain copies of all treatment records from Dr. G.C. at 1149 Main St. The Villages, Florida 32159.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




